Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16, are 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al, (US-PGPUB 2016/0343132) in view of Yu et al, (US-PGPUB 2013/0030305)

In regards to claim 1, Stavros discloses a method, comprising: 
utilizing one or more processors in connection with, (Par. 0029, “processor”), 
receiving OA/US feature scores in connection with OA/US images collected 
Ultrasound, Optoacoustic, among other modalities, [i.e., collecting OA/US images from a patient examination for a volume of interest]. Further, Par. 0073-0080, discloses the assessing six specific features of optoacoustic images or other parametric maps on an ordinal scale, [i.e., implicitly receiving feature scores in connection with the assessed specific features of optoacoustic images]); 
Stavros does not expressly discloses applying the OA/US feature scores to a feature score to molecular subtype (FSMS) model; determining, from the FSMS model, an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient.
Yu et al discloses a training neural network using a data set comprising a plurality of training samples with known pathology scores for producing a predicted pathology score for each training sample, (histologic grade of a pathology), and is compared against the ground-truth (i.e. the known pathology score), [i.e., applying feature score to a neural network, and determining from the neural network an indication of at least one of a molecular subtype or histologic grade of a pathology experienced by the patient. Note that FSMS model is construed as a score based model such as a score based neural network], (Par. 0075).
Stavros and Yu et al are combinable because they are both concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Stavros, to train plurality of samples with known pathology scores pathology score for each training sample, (Yu et al, Par. 0075).

In regards to claim 4, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score, (see at least: Par. 0073, assessing six specific features of optoacoustic images on an ordinal scale from 0-5 or 0-6, namely: 1) internal vascularity and de-oxygenation, 2) peritumoral boundary zone vascularity and deoxygenation, 3) internal deoxygenated blush, 4) internal total blood, 5) external peritumoral radiating vessels, and 6) interfering artifact, [i.e., multiple US feature scores only, and no OA feature scores]).

In regards to claim 5, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the FSMS model defines a correlation between one or more of the OA/US feature scores and at least one of one or more molecular subtypes or one or more histologic grades, (Stavros, see at least: Par. 0079, Particular vectors of these feature scores have been shown to correlate with particular lesion classifications). 
lesions classification into four genomic subtypes as luminal A, luminal B, HER2-enriched, or basal-like, [i.e., the particular lesion classifications corresponds to at least one of one or more molecular subtypes)

In regards to claim 6, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Yu et al discloses a table associating pairs of molecular subtypes and the OA/US features scores, the table contains a correlation index indicative of an extent to which the corresponding OA/US feature scores differentiate between the corresponding pair of the molecular subtypes, (Yu et al, see Table 2, and Par. 0085-0087, 0096)

In regards to claim 7, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of a US or OA boundary zone and at least one of a US or OA peripheral zone feature score, (Stavros, see at least: Par. 0072-0073, the interior region and the peripheral region of a lesion of optoacoustic images may be used to classify the lesion; and Par. 0079, discloses that the one or more features of optoacoustic images are graded on an ordinal scale from 0-6).

In regards to claim 8, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of a US or OA boundary zone feature score and at least one US/OA internal or peripheral feature score from the following: US internal zone shape feature score, US internal zone echotexture feature score, US internal zone sound transmission feature score, US peripheral zone feature score, OA internal deoxygenated blood feature score, OA internal total hemoglobin feature score, or OA peripheral zone feature score, (Stavros, Par. 0072-0073, 0079, optoacoustic peripheral region of a lesion feature score, [i.e., OA or US peripheral zone feature score]).

In regards to claim 9, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the at least one US or OA boundary zone feature score and the at least one internal or peripheral US/OA feature score are scored applying at least one a)-j), comprising at least step, where a the US internal zone shape feature score is assigned a value, each of which has a corresponding probability of malignancy, (see at least: Fig. 6, and Paragraphs 0064-0067, and 0072-0080), based on Irregular with angles, parallel or non-parallel (any angle of Irregular with angles, parallel or non-parallel (any angle of .ltoreq.90.degree), (see at least: Figs. 7-12, using the interior region and the peripheral region of a lesion to classify the lesion; and Par. 0119, discloses where grade 2 of Fig. 10, is characterized by up to two capsular vessels with normal tapering, acutely angled branches, and mostly green. Note that grade 2 is characterized 

In regards to claim 10, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses displaying the indication as a collection of predictive results representative of probabilities of malignancy (POM) associated with a collection of the molecular subtypes and/or histologic grades, (Stavros, see at least: step 207 in Fig. 2, and Par. 0070, and Fig. 6)

In regards to claim 11, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the receiving, applying and determining are performed in connection only with a US data set, US images and US feature scores, (see at least: Par. 0054, In an embodiment, morphological images, such as ultrasound, are used to identify features corresponding to structures in a volume of tissue, [i.e., only ultrasound is being used).

In regards to claim 12, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the receiving, applying and determining are performed in connection only with a OA data set, OA images and OA feature scores, 

In regards to claim 13, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
Furthermore, Stavros discloses wherein the receiving, applying and determining are performed in connection with a combination of a US data set, OA data set, US images, OA images, US feature scores, and OA feature scores, (Stavros, see at least: Paragraphs 0033, and 0070, 0153, opto-acoustics (OA), a dual energy laser technology co-registered with diagnostic ultrasound).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 1. As such, claim 16 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, when executing the program instructions, or configured to”. However, Stavros discloses a system, comprising: memory configured to store program instructions and a feature score to molecular subtype (FSMS) model; one or more processors that, (Stavros, Par. 0034, the system 100 is implemented on a standalone system or general purpose computer, which implicitly includes processor and memory).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 4. As such, claim 19 is rejected for at least similar rational.

In regards to claim 20, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 16. 
Furthermore, Stavros discloses wherein the OA/US feature scores include at least one of: a) multiple US feature scores only, and no OA feature scores; b) multiple OA feature scores only and no US feature scores; or c) at least one US feature score and at least one OA feature score, (Stavros, see at least: step 207 in Fig. 2, and Par. 0070, and Fig. 6).

In regards to claim 21, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 20.
Furthermore, Stavros discloses wherein the display is configured to display the POM indicia to include at least one of a graph, alphanumeric characters, or color-coded scale, the POM indicia noting a central point/mean, and confidence intervals for the corresponding at least one of molecular subtypes or histologic grades, (Stavros, see Figs 14A-B, “at least one of a graph”. See also Tables of Figs. 13a, 13b)

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 6. As such, claim 22 is rejected for at least similar rational.

Regarding claim 23, claim 23 recites substantially similar limitations as set forth in claim 7. As such, claim 23 is rejected for at least similar rational.

Regarding claim 24, claim 24 recites substantially similar limitations as set forth in claim 8. As such, claim 24 is rejected for at least similar rational.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et and Yu et al, as applied to claim 1; and further in view of Mazurowski et al, (US-PGPUB 2017/0014108)

In regards to claim 2, the combine teaching Stavros and Yu et al as whole discloses the limitations of the claim 1. 
The combine teaching Stavros and Yu et al as whole does not expressly disclose wherein the pathology represents breast cancer and the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+).
However, the pathology that represents breast cancer is exceedingly well-known and practiced in the art. Moreover, the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+), is not new. For example, Mazurowski discloses the molecular subtype represents one or more of Luminal A (LumA), Luminal B (LumB), Triple-negative (TRN) and HER2 amplified (HER2+), (see at least: Par. 0003, four distinct molecular subtypes: luminal A, luminal B, human epidermal growth factor receptor 2 ( HER2) enriched, and basal-like).
Stavros and Yu et al and Mazurowski are combinable because they are all concerned with pathology prediction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Stavros and Yu et al, to use one or more molecular subtypes, as though by Mazurowski, in order to analyze imaging features that are correlated with breast cancer subtype and prognosis, (Mazurowski, Par. 0002)

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 2. As such, claim 17 is rejected for at least similar rational.

Allowable Subject Matter
Claims 3, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, Independent claims 16 and 18 would be allowable if amended to include of one or more of Claims 3, 14, 15, and 18.

With respect to claim 3, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the FSMS model distinguishes at least one of the following: A) between Luminal A and Luminal B molecular subtypes based on the OA/US features scores for at B) between Luminal A and TNBC molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) US boundary zone feature score; c) US peripheral zone feature score; d) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; e) a sum of the US boundary and peripheral zone feature scores; or f) a sum of d) and e); C) between Luminal A and HER2 molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or c) a sum of b), and a US boundary zone feature score and peripheral zone feature score; or D) between Luminal B and TNBC molecular subtypes based on the OA/US features scores for at least two of: a) US internal zone sound transmission feature score; b) US peripheral zone feature score; c) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or d) a sum of c), b) and a US boundary zone feature score”.

The relevant prior art of record, Mazurowski, (US-PGPUB 2017/0014108),  discloses the distinguishing both luminal A and luminal B molecular subtype from other molecular breast cancer subtypes (e.g., HER2 and basal), [i.e., distinguishing at least one C) between Luminal A and HER2 molecular subtypes], (see at least: Par. 0058), based on the features scores, (Par. 0069). However, while disclosing distinguishing between Luminal A and HER2 molecular subtypes; Mazurowski fails to teach or suggest, either alone or in combination with the other cited references, that the distinguishing between Luminal A and HER2 molecular subtypes, being for at least two of: a) US internal zone sound transmission feature score; b) a sum of US internal zone shape feature score, US internal zone echotexture feature score, and the US internal zone sound transmission feature score; or c) a sum of b), and a US boundary zone feature score and peripheral zone feature score.

With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying an interior outline of an internal zone for the region of interest, the interior outline separating the internal zone from a boundary zone, wherein the, the interior outline is drawn between 0.5 and 1.0 mm inside of a margin of a hypoechoic nidus of the region of interest; and identifying an exterior outline separating the boundaries own from a peripheral zone”.

The relevant prior art of record, Stavros (US-PGPUB 2016/0343132), discloses identifying the peritumoral and tumoral boundary curves that are used to define at least three zones of an image corresponding to at least three regions of the volume: (1) an interior zone corresponding to the interior of the tumor; (2) a boundary zone 

In regards to claim 15, the combine teaching Stavros and Yu et al as whole 
discloses the limitations of the claim 1. 
“managing scoring of the OA/US feature scores in a predetermined outside-to-inside order, that includes first requiring a user to assign one or more OA/US peripheral zone feature scores, second requiring a user to assign one or more OA/US boundary zone feature scores, third requiring a user to assign one or more OA/US internal zone feature scores”.

The relevant prior art of record, Stavros (US-PGPUB 2016/0343132), discloses that an operator, generally a radiologist is presented with image data related to a lesion, and is prompted to enter a score for one of more features related to the lesion using for example six images of Fig. 4, (see at least: Par. 0112-0113); but fails to teach or suggest, 

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 3. As such, claim 18 is in condition for allowance for at least similar reasons, as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/12/2021